Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
  Civil Action No. 18-cv-2934
  _____________________________________
  CAROLYN ANDERSON,

                                    Plaintiff,
  v.

  COLORADO MOUNTAIN NEWS MEDIA, CO., a
  Nevada Corporation authorized to conduct business in
  Colorado, and
  RANDY WYRICK,
                                  Defendants.
  _______________________________________

                           COMPLAINT AND JURY DEMAND

        Plaintiff CAROLYN ANDERSON brings this Complaint against Defendants

   COLORADO MOUNTAIN NEWS MEDIA, CO. and RANDY WYRICK and alleges

   as follows:

                                        SUMMARY

        1.       Plaintiff is suing for the defamation caused directly and indirectly by

  the Defendants’ publication of the false, malicious and reckless article in its Vail

  Daily newspaper on November 16, 2017 (hereinafter referred to as the “Vail-

  widow-sued-for-scam article”), with the boldface, banner headline on the front

  page, a teaser, a spot reserved for momentous stories, located just under the

  newspaper’s masthead and running the full width of the page to attract attention,

  as follows:


          “Vail widow sued for scam”

                                                 1
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 2 of 18




  and the strapline, written beneath the main headline, was used to amplify a main point

  of the banner headline, stating the further point as follows:

  “Securities and Exchange Commission lawsuit claims – woman
  and now deceased husband defrauded investors of $5.3M.” A3
  and, thereafter, the jump on Page A3 had a new boldface banner headline:


    “Vail widow accused of securities fraud”
  and then with the article headline:

                                 “Carolyn Anderson sued
                                 by SEC and investigated
                                 by Vail police for alleged
                                 ponzi scheme”

  with the byline of Randy Wyrick, a Staff Writer, who wrote the following lede and

  second paragraph:

              “ VAIL – A federal financial watchdog is suing the widow of a
              former Vail resident, saying she was part of her deceased
              husband’s ponzi scheme.
                 The Securities Exchange Commission sued Carolyn
              Anderson in Denver District Federal Court claiming that she
              and husband Michael Anderson scammed 18 investors out of
              more than $5.3 million between March 2014 and his death on
              Feb 27, 2017.      Many of these people considered the
              Anderson’s to be close friends, the SEC said. “

         2.     The gist of each of the preceding statements of fact is false and appears

  calculated to heighten the dramatic impact of the story; to increase distribution,

  advertising sales and/or for career enhancement by sensationalizing a scandalous

  situation with false and inflammatory statements implicating civil and criminal misconduct

  in a grossly irresponsible manner without due consideration for the ordinary standards of

  information gathering and dissemination ordinarily followed by responsible parties and

  were actually malicious because the Defendants published defamatory statements with



                                               2
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 3 of 18




  a reckless disregard of the truth or used slipshod or sketchy investigative and verification

  techniques. The various other parts of the Vail-widow-sued-for-scam article contain

  similar statements that falsely reinforce the defamatory statements that appear in

  the headlines and introduced the article to the public.

         3.     These statements and accusations alleging civil and criminal

  misconduct with conduct, character and actions incompatible with the proper exercise

  of his lawful business, trade, profession are categorically false, malicious and

  reckless and are disproved by publicly available information which was in the

  knowledge and possession of the Defendant Colorado Mountain News Media, Co.,

  and the writer Randy Wyrick, as well as being available to the editors and

  supervisors who reviewed and approved of the substance, the nature and

  placement of the Vail-widow-sued-for-scam article.

         4.     Indeed, the SEC Complaint was explicit that Carolyn Anderson had no

  participation in the business conducted by her “now-deceased” husband. Although the

  SEC made detailed allegations of wrongdoing against Mike Anderson, the Complaint

  specifically excludes Ms. Anderson from any fraudulent conduct. The complaint does not

  allege that Ms. Anderson violated the Securities Act of 1933, the Exchange Act of 1934,

  SEC Rule 10b-5 or otherwise engaged in any actionable misconduct. She was not sued

  for “securities fraud” or with participating in any fraudulent conduct perpetrated by Mike

  Anderson.

         5.     There was no legitimate basis for the preceding statements of fact and the

  publication of each of these statements of fact constitutes libel per se because it disgraces

  the plaintiff, exposes her to public scorn and shame, and holds her up to ridicule and




                                               3
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 4 of 18




  contempt especially with the use of the word “scam,” “securities fraud” and “ponzi

  scheme,” each having a criminal connotation, which is reinforced by the accompanying

  article which falsely expanded on the false claim that Ms. Anderson actively

  participated in the securities fraud scheme and was not an accurate, complete, or

  fair abridgement of an occurrence reported in an official action, proceeding, or public

  meeting that dealt with a matter of public concern and evidence of a reckless and willful

  disregard for the truth, and thus was evidence of actual malice.

         6.      After seeing and reading the Vail Daily article, Carolyn Anderson suffered

  great fear, anxiety and emotional distress as well as significant harm to her character and

  reputation and mental suffering for herself and her children, among those in Vail and

  elsewhere and having a justifiable fear that the people in her new Florida home would

  hear about these false and scandalous accusations and believe them to be true,

  especially since it mischaracterizes Ms. Anderson as guilty of fraudulent conduct and

  who was immoral and willing to scam her close friends and serious enough to attract

  the attention of SEC and the Vail police.

         7.      The Vail Daily, in digital form, dated November 16, 2017, is displayed

  at https://edition.pagesuite.com/html5/reader/production/default.aspx?pubname=&edid=aaea8509-c0b7-

  4a5f-9dd3-030c5d7b3865

                                          THE PARTIES

         8.      Plaintiff Carolyn Anderson is an individual, a non-public figure and a citizen of

  Florida.

         9.      Defendant Colorado Mountain News Media, Co. is a privately held Nevada

  Corporation authorized to conduct business in Colorado with its headquarters in

  Carson City, Nevada and which publishes the Vail Daily newspaper that published


                                                  4
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 5 of 18




  the false and defamatory Vail-widow-sued-for-scam article about Carolyn Anderson

  on its website and in its November 2017 print edition of the tabloid newspaper.

          10.      Defendant Randy Wyrick is a journalist and was a staff writer for Vail

  Daily who is a citizen of Colorado who authored and published the defamatory article

  in November 2017 that falsely accused Carolyn Anderson of civil, fraudulent and

  criminal misconduct.

                                 JURISDICTION AND VENUE

          11.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(1)

  because there is complete diversity of citizenship and the amount in controversy

  exceeds $75,000 exclusive of interest and costs.

          12.      Venue is proper in the District of Colorado pursuant to 28 U.S.C. § 1391.

  All defendants either reside or are employed in and may be found in the District of

  Colorado and a substantial part of the events giving rise to these claims occurred in

  this district.

                       THE DEFAMATORY STATEMENTS WERE FALSE

          13.      Colorado Mountain News Media, Co. and Randy Wyrick, through the Vail

  Daily, published a series of false statements of fact in its Vail-widow-sued-for-scam

  article that were calculated to confirm a completely inaccurate thesis that Carolyn

  Anderson was part of the “investment scheme” that defrauded her close friends and was

  guilty of conduct was illegal, improper, fraudulent, immoral and criminal.

          14.      The Defendants published the defamatory Vail-widow-sued-for-scam

  article in a manner calculated to create the biggest impact with the widest distribution and

  actual malice can be found if Defendants published defamatory statements with a




                                                5
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 6 of 18




  reckless disregard of the truth and used slipshod or sketchy investigative techniques.

         15.    The Vail Daily of November 16, 2017 made statements of fact which

  includes, but is not limited to, the allegations identified from Paragraph 13 through

  Paragraph 26.

         16.    As Libel Per Se, Defendants published the November 16, 2017 edition of

  the Vail Daily, the Vail-widow-sued-for-scam article written with an apparent bias

  against Carolyn Anderson; cherry picked some information identified in the SEC

  Complaint, but these Defendants phrased those anecdotes against Ms. Anderson and

  recharacterized them to support its defamatory thesis of this entire defamatory publication

  as alleged herein.

         17.    As Libel Per Se, Defendants published that Plaintiff was the “Vail widow

  sued for scam.”

         18.    As Libel Per Se, Defendants published that Plaintiff was the person

  “Securities and Exchange Commission lawsuit claims – woman and now

  deceased husband defrauded investors of $5.3M.”

         19.    As Libel Per Se, Defendants published that Plaintiff was the “Vail widow

  accused of securities fraud.”

         20.    As Libel Per Se, Defendants published that “Carolyn Anderson sued by

  SEC and investigated by Vail police for alleged ponzi scheme.”

         21.    As Libel Per Se, Defendants published that “A federal financial watchdog

  is suing the widow of a former Vail resident, saying she was part of her deceased

  husband’s ponzi scheme.”




                                              6
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 7 of 18




         22.       As Libel Per Se, Defendants published that “The Securities Exchange

  Commission sued Carolyn Anderson in Denver District Federal Court claiming that

  she and husband Michael Anderson scammed 18 investors out of more than $5.3

  million between March 2014 and his death on Feb 27, 2017.” The last sentence of

  this paragraph contained the false and provocative phrase that “Many of these

  people considered the Anderson’s to be close friends, the SEC said.”

         23.       As Libel Per Se, Defendants published that the SEC says that the $2 million

  life insurance received by Carolyn Anderson was purchased with the scammed money.

         24.       As Libel Per Se, Defendants published that Carolyn Anderson scammed

  Baltimore Ravens tight end Quinn Sypniewski when it knew or should have known that

  the Vail PD’s investigative report of Sypniewski’s interview, Officer Joseph Schreiner

  reported that:

         "After gathering this information, I asked Mr. Sypniewski if Ms. Anderson
         has anything to do with either the foundation or the partnership. Mr.
         Sypniewski advised she does not and acts as a shell so that Mr. Anderson
         can operate both entities. According to Mr. Sypniewski, Mr. Anderson
         signed a non-competition clause when he sold a financial business in 2008
         so he uses his wife as a head for his business ventures."

         25.       As Libel Per Se, Defendants published that Carolyn Anderson had operated

  under “multiple aliases” that she had a criminal record.

         26.       As Libel Per Se, Defendants published that SEC attorney Leslie Hughes is

  charging Carolyn Anderson with securities fraud.

         27.       These statements and accusations alleging civil and criminal

  misconduct are categorically false, malicious and reckless and are disproved by

  publicly available information which was in the knowledge and possession of

  Defendant Colorado Mountain News Media Co., writer Randy Wyrick, as well as



                                                 7
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 8 of 18




  available to the editors and supervisors who reviewed and approved of the nature

  and placement of the article.

         28.    Indeed, the SEC Complaint was explicit that Carolyn Anderson had no

  participation in the business conducted by her “now-deceased” husband. Although the

  SEC made detailed allegations of wrongdoing against Mike Anderson, the Complaint

  specifically excludes Ms. Anderson from this fraudulent conduct. The complaint does not

  allege that Ms. Anderson violated the Securities Act of 1933, the Exchange Act of 1934,

  SEC Rule 10b-5 or otherwise engaged in any actionable misconduct involving securities

  fraud. She was not sued for securities fraud or with participating in the fraudulent conduct

  of Mike Anderson.

         29.    Indeed, the SEC Press Release in the possession of the Defendants

  contains information directly contradicting the statements of fact which were published by

  the Defendants in the Vail-widow-sued-for-scam article which defamed Carolyn

  Anderson.

         30.    The Defendants published a substantially inaccurate report of the official

  record, in that it fails to convey the essence of the official record to the ordinary reader,

  by affirmatively misleading the reader by the inclusion of inaccurate, extra-record

  information, or the exclusion of relevant information in the record and the Defendants

  acted in a grossly irresponsible manner without due consideration for the standards of

  information gathering and dissemination ordinarily followed by responsible parties.

               REPUBLICATION OF THE DEFAMATORY STATEMENTS

         31.    The Defendants were aware that the publication of these defamatory

  statements and their widespread distribution, especially in Vail, Colorado, were




                                                8
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 9 of 18




  provocative and were calculated to notify the general public, as well as the investors, and

  made the statements of fact made with such certainty in the Vail-widow-sued-for-scam

  article that it created the misimpression that the statements of fact were true and

  was information upon which they can rely.

        32.    The Defendants, because of the conclusive statements of fact and

  defamatory thesis against Carolyn Anderson, had reason to foresee that the defamatory

  article was provocative and would be redistributed and republished by others, including

  newspapers and other persons, especially the investors who were defrauded by the

  investment scheme identified in the SEC complaint and who were emboldened to

  republish the Vail-widow-sued-for-scam article.

        33.    The Defendants structured the article in a manner consistent with the idea

  that repetition was authorized or intended, or that repetition was reasonably to be

  expected and foreseeable, especially since they disclosed, unnecessarily, that the now

  infamous Carolyn Anderson had moved to Ponte Vedra, Florida.

        34.    The Defendants intended to send a special message to the investors when

  it published the following paragraph:

        The Securities and Exchange Commission sued Carolyn Anderson in
        Denver District Federal Court last week, claiming that she and husband
        Michael Anderson scammed 18 investors out of more than $5.3 million
        between March 2014 and his death on Feb. 27, 2017. Many of those people
        considered the Andersons to be close friends, the SEC said.

        35.    Upon information and belief, the several investors who were close friends

  and sophisticated securities investors, were also aware that Carolyn Anderson had

  nothing to do with, and had no knowledge or participation in, Mike Anderson’s investment

  business.




                                              9
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 10 of 18




          36.     The Defendants knew, and it was reasonably foreseeable, that the Vail

   Daily article, with its defamatory thesis and bias against Carolyn Anderson and which

   published aggressively concrete statements of fact that characterizes Carolyn Anderson

   as dishonest, immoral, fraudulent and criminal would likely create anger and feelings of

   retribution, especially in those investors who were now informed that the SEC has

   declared Carolyn Anderson as a participant in the investment scheme through which they

   were defrauded.

          37.     The Vail Daily Vail-widow-sued-for-scam article, as it was intended, had

   a transformative effect on at least one investor who elected to republish the Vail Daily

   article and who concluded that Carolyn Anderson had destroyed his financial future which

   instigated anger and feelings of retribution against Carolyn Anderson and, because the

   Vail Daily article unnecessarily published that Carolyn Anderson had moved to Ponte

   Vedra, Florida.

          38.     On or about December 2017, one Investor sent an envelope to Plaintiff

   which included a short note accusing her of destroying his financial future as well as an

   8.5” x 11” sheet upon which the Investor mounted the various headlines and references

   to Carolyn Anderson that were included on Pages 1, 10 and 11 of the Vail Daily article

   (Exhibit A).

          39.     In about March 2018, in a remarkably despicable act, this same Investor

   mailed an anonymous and defamatory letter to more than 20 of Carolyn Anderson’s new

   neighbors in Ponte Vedra, Florida which was maliciously calculated to damage the

   character and reputation of Carolyn Anderson among the members of her new community

   because it included the defamatory article with a completely inaccurate thesis that




                                              10
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 11 of 18




   Carolyn Anderson was part of the “investment scheme” that defrauded her close friends

   and was guilty of conduct that was illegal, improper, fraudulent, immoral and criminal.

          40.    On an insert, which used a copy of previously described 8.5” x 11” sheet

   mounting the article cut from the November 16, 2017 Vail Daily, but had been copied on

   a sheet that was 8.5” x 14” and, on top of the page, the investor typed the following

   statements of fact:

      ______________________________________________________________________________


           ATTENTION PONTE VEDRA RESIDENTS
                  BEWARE OF YOUR NEW NEIGHBOR
          Last May, Carolyn Anderson relocated to your neighborhood (18
          Lighthouse Point Circle) after fleeing Vail, Colorado where, over
          five years, she and her husband defrauded investors of $5.3
          million dollars. The injured parties were from both Colorado and
          Florida.
                Carolyn is a compulsive liar, thief and skilled con artist.
                 Do not trust Carolyn or anyone associated with her.

                 (Copy of Vail Daily Article from November 16, 2017)
      ______________________________________________________________________________

          41.    The Investors defamatory statements, which were added by the Investor to

   the top of the 8.5” x 14” sheet, were accompanied by an exact copy of the Vail Daily article

   which appeared to be authoritative and had dramatic statements of fact that characterizes

   Carolyn Anderson as dishonest, immoral, fraudulent and criminal (Exhibit B).

          42.    The statements made, together with the defamatory Vail Daily article,

   included series of factual statements which defamed her and held her up to ridicule and



                                               11
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 12 of 18




   subjected her to shunned isolation. The statement that Plaintiff is a “compulsive liar,” and

   also savagely stated that Carolyn was guilty of criminal misconduct as a “thief and skilled

   con artist,” and of dishonesty in business.

          43.    This purposeful defamation of Ms. Anderson has caused unspeakable

   damage to her reputation and standing in her small community. The malevolent

   communication to her neighbors has caused Carolyn Anderson, and her young children,

   to be shunned and looked upon with suspicion which created fear and severe emotional

   distress. The gossip created by the defamation spread like wildfire to many community

   members, even those who had not received the insert. Several neighbors, who were

   previously friendly and communicative, changed their conduct and the friendship with

   Carolyn and her children. Several mothers who had previously encouraged their children

   to befriend Carolyn’s children, after the defamatory communication, they precipitously

   abandoned those efforts, cancelled playdates and overnight stays and made excuses of

   why they were unavailable.

          44.    Although the defamatory statements of fact in the Vail-widow-sued-for-

   scam article are provably false, the communication generated significant gossip,

   suspicion and, consequently, has caused Ms. Anderson significant personal and

   emotional distress. The purposeful targeting of Carolyn’s immediate neighbors with your

   scandalous defamations, constitutes substantial evidence that              the malevolent

   communication was to cause the maximum distress to Carolyn and her children.

          45.    The Defendants intended this defamatory article to enhance the reputation

   of the Vail Daily and Staff Writer Randy Wyrick, and the publication of this article was, in

   part, responsible for the promotion of Randy Wyrick to Business Editor of the Vail Daily.




                                                 12
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 13 of 18




                                  COUNT ONE
                          DEFAMATION FOR STATEMENTS

           46.    Plaintiff repeats and re-alleges all the allegations in paragraphs 1 to 45

   as if set forth fully herein.

           47.    The Defendants published the defamatory Vail-widow-sued-for-scam

   article on November 16, 2017 for distribution and intended it to be republished and

   redistributed.

           48.    The article contained the false and defamatory statements and libel per

   se allegations as previously described herein in Paragraphs 13 through 26.

           49.    By such publication, the Defendants caused harm to Plaintiff’s

   reputation and caused her significant emotional anguish.

           50.    The Defendants publication of these false statements was negligent at

   a minimum.

           51.    The Defendants had in their possession information that expressly

   contradicted each defamatory statements of fact made by the Defendants in the

   published Vail-widow-sued-for-scam article in the Vail Daily on November 16,

   2017.

           52.    The Defendants were negligent in failing to review and understand the

   allegations in the complaint filed by the SEC upon which the article was based and

   were negligent in failing to follow fundamental reporting practices and interview

   sources necessary for verifying the facts as set forth in the story.

           53.    The Defendants were negligent in deciding to publish the “Vail woman

   sued for scam” article they knew, or should have known, that the analysis of the




                                               13
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 14 of 18




   SEC Complaint was extremely questionable at best, and outright false at worst.

         54.    The Defendants published statements of fact concerning Carolyn

   Anderson which are defamatory because they easily led readers to identify Carolyn

   Anderson as dishonest, immoral, fraudulent and criminal.

         55.    These allegations foreseeably would hurt Plaintiff in her daily life.

         56.    The Defendant Colorado Mountain News Media, Co., through Vail

   Daily, assigned Randy Wyrick to write the article, and he was acting within the

   scope of his employment when he published the false and defamatory statements

   in the Vail-widow-sued-for-scam article and the Defendants participated in,

   authorized, and ratified Wyrick’s work, writing and conduct.

         57.    The false allegations in the Vail Daily article accuses the Plaintiff of

   crimes of moral turpitude and perpetuated the completely inaccurate thesis that

   Carolyn Anderson was part of the “investment scheme” that defrauded her close friends

   and was guilty of conduct that was illegal, improper, fraudulent, immoral and criminal

   and are defamation per se.

         58.    As a direct and proximate result of these statements by the

   Defendants, Plaintiff has suffered damages, including, inter alia, injury to her

   reputation, embarrassment, humiliation, and emotional distress, in an amount to be

   determined by the jury at trial.

         WHEREFORE, Plaintiff demands judgment in her favor for at least $2.5

   Million for compensatory damages, the exact amount to be determined at trial, plus

   interest, costs, attorney's fees, and damages for Defendants' wanton, reckless, and

   intentional conduct.




                                             14
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 15 of 18




                                COUNT II
                 DEFAMATION FOR REPUBLISHED STATEMENTS

           59.    Plaintiff repeats and re-alleges all the allegations in paragraphs 1 to 45

   as if set forth fully herein.

           60.    The Defendants published the defamatory Vail-widow-sued-for-scam

   article on November 16, 2017 for distribution and they intended it to be republished

   and redistributed and it was reasonably foreseeable that the defamatory article would

   be republished.

           61.    The article contained the false and defamatory statements and libel per

   se allegations as previously described herein in Paragraphs 13 through 26.

           62.    By such publication, the Defendants caused harm to Plaintiff’s

   reputation and caused her significant emotional anguish.

           63.    The Defendants publication of these false statements was negligent at

   a minimum.

           64.    The Defendants had in their possession information that expressly

   contradicted each defamatory statements of fact made by the Defendants in the

   published Vail-widow-sued-for-scam article in the Vail Daily on November 16,

   2017.

           65.    The Defendants were negligent in failing to review and understand the

   allegations in the complaint filed by the SEC upon which the article was based and

   were negligent in failing to follow fundamental reporting practices and interview

   sources necessary for verifying the facts as set forth in the story.

           66.    The Defendants were negligent in deciding to publish the “Vail woman



                                               15
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 16 of 18




   sued for scam” article they knew, or should have known, that the analysis of the SEC

   Complaint was extremely questionable at best, and outright false at worst.

         67.    The Defendants published statements of fact concerning Carolyn

   Anderson which are defamatory because they easily led readers to identify Carolyn

   Anderson as dishonest, immoral, fraudulent and criminal.

         68.    These allegations foreseeably would hurt Plaintiff in her daily life and it

   is reasonably foreseeable that the Vail-widow-sued-for-scam article would be

   republished and distributed to third parties who would know or be aware of Carolyn

   Anderson and would be interested in knowing that she was guilty of conduct that is

   dishonest, immoral, fraudulent and criminal.

         69.    The Defendant Colorado Mountain News Media, Co., through Vail

   Daily, assigned Randy Wyrick to write the article, and he was acting within the scope

   of his employment when he published the false and defamatory statements in the

   Vail-widow-sued-for-scam article and the Defendants participated in, authorized,

   and ratified Wyrick’s work, writing and conduct.

         70.    The false allegations in the Vail Daily article accuses the Plaintiff of

   crimes of moral turpitude and perpetuated the completely inaccurate thesis that Carolyn

   Anderson was part of the “investment scheme” that defrauded her close friends and was

   guilty of conduct that was illegal, improper, fraudulent, immoral and criminal and are

   defamation per se.

         71.    As a direct and proximate result of these false statements of fact by the

   Defendants, and the foreseeability of republication, Plaintiff has suffered damages,

   including, inter alia, injury to her reputation, embarrassment, humiliation, and



                                              16
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 17 of 18




   emotional distress, fear and PTSD in an amount to be determined by the jury at trial.

          WHEREFORE, Plaintiff demands judgment in her favor for at least $2.5

   Million for compensatory damages, the exact amount to be determined at trial, plus

   interest, costs, attorney's fees, and damages for Defendants' wanton, reckless, and

   intentional conduct.

                                  COUNT III
                    NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

          72.     Plaintiff repeats and re-alleges all the allegations in paragraphs 1 to 46

   as if set forth fully herein.

          73.     Defendants were, at the very least, negligent in publishing the Vail-

   widow-sued-for-scam article and negligent in to review the SEC Complaint and the

   SEC Press Release and these sources were ignored and no additional examinations

   were made despite that the fact that the statements of fact accused Ms. Anderson of

   conduct that was illegal, improper, fraudulent, immoral and criminal and are defamation

   per se and the editors knew or should have known that the published accounts were

   untrue and they failed to conduct a proper investigation with regard to how Plaintiff that

   would be affected by the false accusations in the article.

          74.     Defendants did not exercise due care and recklessly disregarded

   standards of professional judgment in failing to review the SEC complaint and the

   SEC Press Release and the Vail PD’s investigation concerning Quinn Sypniewski.

          75.     It was reasonably foreseeable that these negligent actions would cause

   the Plaintiffs mental anguish and severe emotional distress as the Vail-widow-sued-

   for-scam article made statements of fact that Carolyn Anderson was guilty of conduct

   that was illegal, improper, fraudulent, immoral and criminal and are defamation per se.


                                               17
Case 1:18-cv-02934-CMA-GPG Document 1 Filed 11/14/18 USDC Colorado Page 18 of 18




          76.    Defendants' negligence did in fact cause the Plaintiff mental anguish

   and severe emotional distress, fear and PTSD as well as irreparable injuries to her

   reputation, disruption to her daily life, and other injuries.

          77.    Defendant Wyrick's conduct was performed within the scope of his

   employment and Colorado Mountain News Media, Co., through Vail Daily,

   participated in, authorized, ratified, and condoned Wyrick’s conduct.

          WHEREFORE, Plaintiff demands judgment in her favor for at least $2.5

   Million for compensatory damages, the exact amount to be determined at trial, plus

   interest, costs, attorney's fees, and damages for Defendants' wanton, reckless, and

   intentional conduct.

                                        JURY DEMAND

          60.    The Plaintiff demands trial by jury on all issues to which she is entitled.

   Dated: November 14, 2017
                                             Respectfully submitted,

                                             s/ Gerald J. Houlihan
                                                Gerald J. Houlihan
                                             HOULIHAN & PARTNERS, P.A.
                                             1825 Ponce de Leon Boulevard, Suite 602
                                             Miami, Florida 33134
                                             Telephone: (305) 460-4091
                                             Email: houlihan@houlihanlaw.com

                                             Attorneys for Plaintiff Carolyn Anderson




                                                18
